
	

114 HR 76 IH: Helping to Encourage Real Opportunity for Veterans Transitioning from Battlespace to Workplace Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a tax credit to encourage private employers
			 to hire veterans, to amend title 38, United States Code, to clarify the
			 reasonable efforts an employer may make under the Uniformed Services
			 Employment and Reemployment Rights Act with respect to hiring veterans,
			 and for other purposes.
	
	
		1.Short title; findings
			(a)Short titleThis Act may be cited as the Helping to Encourage Real Opportunity for Veterans Transitioning from Battlespace to Workplace Act
			 of 2015 or the HERO Transition from Battlespace to Workplace Act of 2015.
			(b)FindingsCongress finds the following:
				(1)The majority of men and women transitioning from the Armed Services to the civilian sector have
			 experienced difficulty in making the transition and regard their greatest
			 challenge to be finding a job that is meaningful to them even though
			 nearly 90 percent of them believe they have the general skills needed to
			 land their ideal job such as problem solving, leadership, ethics, and time
			 management and most believe they possess specific marketable skills, such
			 as information technology, health care, mechanical, and aviation.
				(2)Among the biggest challenges veterans face in securing suitable employment in the civilian sector
			 are: overcoming the difficulty in translating to employers the value of
			 the skills they learned in the military; competing with candidates who
			 have been in the workforce longer; the perceived reluctance of employers
			 to hire due to concerns about multiple deployments or military training
			 and time commitments of the Reserve Component; and fears of dealing with
			 veterans’ disabilities.
				(3)Studies have shown that more than 80 percent of veterans transitioning from military service to the
			 civilian sector regard employer-provided veteran support programs as
			 “critical” or “important” to their success and believe it is important for
			 employers to provide flexible leave for the health issues they face.
				2.Tax credit for military relations managers
			(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following
			 new section:
				
					45S.Military Relations Manager
						(a)Allowance of creditFor purposes of section 38, in the case of an employer, the military relations manager tax credit
			 determined under this section for a taxable year is an amount equal to
			 $1,000 multiplied by the number of veterans—
							(1)who begin work for the employer in the taxable year or preceding taxable year of the employer, and
							(2)with respect to whom a qualified military relations manager is exercising the duties described in
			 section 4303(17)(B) of title 38, United States Code.
							(b)Limitations
							(1)Maximum number of veterans per military relations managerNot more than 25 veterans hired in a taxable year may be taken into account under subsection (a)
			 for each qualified military relations manager.
							(2)Minimum service with employerA veteran may not be taken into account for purposes of subsection (a) until the veteran has
			 provided continuous service for the employer for the 8-month period
			 beginning on the day the veteran first begins work with the employer and
			 with respect to whom the qualified military relations manager is
			 exercising the duties described in section 4303(17)(B) of title 38, United
			 States Code.
							(c)DefinitionsFor purposes of this section—
							(1)Qualified military relations managerFor purposes of this section, the term qualified military relations manager means, with respect to an employer, a military relations manager with the qualities described in
			 section 4303(17)(A) of title 38, United States Code, who has been
			 designated by the taxpayer to participate in the hiring process and who
			 carries out the duties described in section 4303(17)(B) of such Code.
							(2)VeteranThe term veteran has the meaning given such term by section 101(2) of title 38, United States Code.
							(d)Aggregation rule for employerAll persons treated as a single employer for purposes of subsection (a) or (b) of section 52 shall
			 be treated as one person for purposes of this section.
						(e)RegulationsThe Secretary shall prescribe such regulations or other guidance as the Secretary determines
			 necessary or appropriate to carry out this section..
			(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
				
					(37)the military relations manager tax credit determined under section 45S(a)..
			(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended
			 by adding at the end the following new item:
				
					
						Sec. 45S. Military Relations Manager..
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Hiring of veterans
			(a)Improvements to USERRA
				(1)Reasonable efforts of employerSection 4303 of title 38, United States Code, is amended—
					(A)in paragraph (10), by inserting before the period at the end the following: , and may include designating an employee as a military relations manager and using the military
			 skills translator database; and
					(B)by adding at the end the following new paragraphs:
						
							(17)The term military relations manager means an individual employed by an employer—
								(A)who is an expert in—
									(i)the process of transitioning from being a member of the Armed Forces to being a civilian; and
									(ii)translating the skills, experience, and training gained in the Armed Forces to skills, experience,
			 and training needed in the private sector; and
									(B)whose duties include—
									(i)acting as a liaison between the employer and individuals covered under this chapter;
									(ii)assisting the human resources personnel of the employer in evaluating individuals covered under
			 this chapter seeking employment with the employer, including by using the
			 military skills translator database; and
									(iii)serving as a mentor to individuals covered under this chapter who are employees of the employer.
									(18)The term military skills translator database means the database that the Secretary of Veterans Affairs maintains on a public Internet website
			 to assist veterans, explain how skills, experience, and training gained in
			 the Armed Forces relates to civilian skills, experiences, and training..
					(2)ComplianceSection 4322(d) of title 38, United States Code, is amended by adding after the period at the end
			 the following new sentence: Such compliance may include the employer designating an employee to act as a military relations
			 manager and using the military skills translator database maintained by
			 the Secretary of Veterans Affairs when assessing a person for initial
			 employment..
				(b)Military skills translator databaseThe Secretary of Veterans Affairs shall—
				(1)ensure that the military skills translator database (as defined by section 4303(18) of title 38,
			 United States Code, as added by subsection (a)(1)(B)) may be used by
			 civilian employers to better understand the skills, experience, and
			 training of a veteran who seeks employment with the employer; and
				(2)conduct outreach to inform civilian employers of such database.
				
